           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION
CHAD SANDINE; GROUNDHOGZ
EXPRESS, INC.; and GROUNDHOGZ
LOGISTICS, INC.                                           PLAINTIFFS/
                                          COUNTER-DEFENDANTS

v.                       No. 3:17-cv-151 -DPM

DON TATE; and TATE EXPRESS, INC.                       DEFENDANTS/
                                            COUNTER-CLAIMANTS

                             JUDGMENT
     The complaint and counterclaims are dismissed with prejudice.
The Court retains jurisdiction until 14 June 2019 to enforce the parties'
settlement agreement.

                                       D.P. Marshall Jr
                                       United States District Judge

                                             i-4c'J    o/9
